Citation Nr: 0331757	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for skin disability of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Although the RO framed the issue on appeal as 
entitlement to service connection for skin disability, the 
veteran clarified in is substantive appeal that his appeal is 
limited to the issue of entitlement to service connection for 
skin disability of the feet.  The Board will limit its 
consideration accordingly.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that in both March and November 2001, the 
RO sent the veteran letters that were intended to comply with 
the notification requirements of the VCAA.  Each letter 
informed the veteran that if the evidence and information 
requested in the letter were not received within 60 days, the 
RO would decide the claim based on the evidence of record and 
the records of any VA examinations and opinions obtained by 
the RO.  Although the time limit for the submission of 
additional evidence and information was consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 38 
U.S.C.A. § 5103(b).  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003). 

The Board also notes that after the claims folder was 
forwarded to the Board, the veteran submitted additional 
evidence in support of his appeal.  He has not waived his 
right to have this evidence initially considered by the RO.

The Board further notes that service medical records show 
that in November 1972 the veteran was diagnosed with sore 
feet from lack of foot ventilation and in January 1973 he was 
treated for athletes foot.  The post-service medical evidence 
of record includes a September 2000 letter from Dr. Beatty 
indicating that he was treating the veteran for dyshydrosis 
of the feet and a November 2000 VA medical note indicating 
that the veteran reported that he had had dyshydrosis of his 
feet since his military service and indicating that tinea 
pedis was found on the current examination.  The post-service 
medical evidence of record includes no medical opinion, based 
upon a review of the veteran's pertinent medical history, 
addressing the etiology of any currently present skin 
disorder(s) of the veteran's feet.  

In light of these circumstances, the Board has concluded that 
further RO actions are required before the Board decides this 
appeal.  Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The RO 
should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The evidence 
provided by the veteran or obtained by 
the RO should include the records 
pertaining to Dr. Beatty's treatment of 
the veteran's feet.  In any event, the RO 
should obtain copies of any records 
pertaining to treatment of the veteran's 
feet at the Altoona VA Medical Center 
since February 2001.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

4.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any currently present disorders of the 
veteran's feet.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished and all clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present skin disorder of the veteran's 
feet as to whether it is at least as 
likely as not that the disorder 
originated during the veteran's active 
military service or is otherwise 
etiologically related to such service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal based on 
all evidence received since its most 
recent consideration of the claim.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 





4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




